              Case 1:18-cv-11635-JMF Document 16 Filed 04/01/19 Page 1 of 2




April 1, 2019                                                                             Evelyn Y. Pang
                                                                                   EPang@perkinscoie.com
                                                                                      D. +1.212.261.6875
VIA ECF AND FIRST CLASS MAIL                                                          F. +1.212.977.1649

Hon. Judge Jesse M. Furman
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:      Brenda E. Canada v. Perkins Coie LLP, 1:18-cv-11635-JMF, Motion to Seal

Dear Judge Furman,

       I write on behalf of Perkins Coie LLP (“Perkins Coie”), Defendant in the above-
referenced action, concerning Plaintiff Brenda E. Canada’s (“Canada”) Motion to Seal (Dkt. 4).

        To determine whether the First Amendment presumption of public access to judicial
documents and proceedings applies to a motion to seal, the Court must determine whether the
documents in question are “judicial documents.” Refco Grp. Ltd., LLC v. Cantor Fitzgerald,
L.P., No. 13 CIV. 1654 RA HBP, 2015 WL 4298572, at *3 (S.D.N.Y. July 15, 2015). Judicial
documents are those that “’have historically been open to the press and general public’ and
[where] ‘public access plays a significant positive role in the functioning of the particular process
in question’ “ or [] that “are ‘derived from or [are] a necessary corollary of the capacity to attend
the relevant proceedings.’” Id. An Equal Employment Opportunity Commission (“EEOC”)
Charge of Discrimination (collectively, the “Charge”) should not be considered “judicial
documents” because it is subject to specific procedures which do not allow for public access to
the Charge. See https://www.eeoc.gov/eeoc/foia/ (only allowing the party who filed a Charge and
the employer accused of discrimination to request access to Charge documents).

        Perkins Coie asserts that it would be preferable for the Charge documents not to be
annexed to the Complaint in any manner, with or without redactions. Perkins Coie disagrees that
Plaintiff’s purported concerns in the Motion to Seal regarding protection “from being sued”
merit consideration. However, Perkins Coie does believe that the privacy and sensitivity
accorded to the Charge documents should be recognized in this instance by, at a minimum,
redacting the names of individuals in the Charge.

        Therefore, absent the Court directing Plaintiff to file an amended complaint without
annexing the Charge documents, Perkins Coie does not oppose the granting of Plaintiff’s Motion
to Seal.




143907461.2
              Case 1:18-cv-11635-JMF Document 16 Filed 04/01/19 Page 2 of 2




Hon. Judge Jesse M. Furman
April 1, 2019
Page 2



Sincerely,


/s/ Evelyn Y. Pang

Evelyn Y. Pang




143907461.2
